—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Gigante, J.), dated August 31, 2000, which granted the defendants’ motion to vacate a judgment of the same court entered February 28, 2000, upon their default in answering the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion to vacate the judgment against them upon their default in answering the complaint (see, Rockefeller v Jeckel, 161 AD2d 1090; Lane v Lane, 175 AD2d 103). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.